Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 08/08/2022.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/8/22 was filed after the mailing date of the Non-Final rejection on 4/6/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited therein have been reviewed and considered.
	It is in the examiner’s opinion the arts of the record taken alone or in combination do not teach the step of “determining one or more characteristics of a portion of the template DNA strand based on the detection of the movement of the nucleotide handling protein along the template DNA strand” of amended claim 52.

Claim status
3.	In the claim listing of 8/8/22 claims 52 and 54-73 are pending in this application and are under prosecution. Claim 52 is amended and new claims 72 and 73 are added. Claims 1-51 and 53 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments. 



Withdrawn Rejections and Response to the Remarks
4.	All pending rejections on the record have been withdrawn in view of amendments to claim 52 and persuasive arguments made by the applicant that Matson does not disclose or suggest determining one or more characteristics of a portion of the template DNA strand based on the detection of the movement of the nucleotide handling protein along the template DNA strand (Remarks, pg. 6 last two paragraphs).

Examiner’s Comment
5.	Claims 52 and 54-73 have been renumbered as claims 1-21 and presented in the same order as presented by the applicant.

Conclusion
6.	Claims 52 and 54-73 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634